and awarded fees for work performed by her attorney. However, it
                  declined to award fees for work performed by Salvo's attorney's paralegal.
                  The district court also awarded costs to Salvo, including $4,875 for one
                  expert's fee.
                                  After this appeal was filed and briefed, Monahan died and was
                  replaced by his estate as a party to this lawsuit. Monahan's estate now
                  appeals the orders regarding attorney fees and costs. Salvo cross-appeals
                  the district court's order denying her motion for attorney fees for her
                  attorney's paralegal's work.
                                  The issues on appeal and cross-appeal are: (1) whether the
                  district court abused its discretion in awarding attorney fees to Salvo for
                  work performed by her attorney, (2) whether the district court abused its
                  discretion by refusing to award attorney fees to Salvo for work performed
                  by her attorney's paralegal, and (3) whether the district court abused its
                  discretion by awarding costs to Salvo. 1
                  The district court did not abuse its discretion by awarding attorney fees for
                  work performed by Salvo's attorney but abused its discretion by refusing to
                  award attorney fees for work performed by Salvo's attorney's paralegal
                                  Monahan's estate argues that the district court abused its
                  discretion by awarding attorney fees to Salvo because Salvo did not
                  improve upon Monahan's offer of judgment. Alternatively, it contends
                  that the district court could not have awarded attorney fees to Salvo
                  because NRS 17.115 and NRCP 68 do not allow an offer of judgment in


                        1 Monahan's  estate waived the issue of whether the district court
                  abused its discretion when it denied Monahan's motion for attorney fees
                  by not briefing that issue on appeal. Powell v. Liberty Mut. Fire Ins. Co.,
                  127 Nev. , n.3, 252 P.3d 668, 672 n.3 (2011) ("Issues not raised in
                  an appellant's opening brief are deemed waived.").


SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    e)
                   cases involving demands for equitable relief. Monahan's estate also
                   argues that the district court erroneously found that NRS 116.4117
                   authorized the award of attorney fees to Salvo.
                                  The decision "to award attorney's fees is within the sound
                   discretion of the trial court" and one which we review for an abuse of
                   discretion.    Bergmann v. Boyce, 109 Nev, 670, 674, 856 P.2d 560, 563
                   (1993). When a district court "exercises its discretion in clear disregard of
                   the guiding legal principles, this action may constitute an abuse of
                   discretion."    Id.   Furthermore, "a court may not award attorney's fees
                   unless authorized by statute, rule or contract." State, Dep't of Human Res.
                   v. Fowler, 109 Nev. 782, 784, 858 P.2d 375, 376 (1993).
                             Salvo was a prevailing party who improved upon Monahan's offer of
                            judgment
                                  A party prevails "if it succeeds on any significant issue in
                   litigation which achieves some of the benefit it sought in bringing the
                   suit." Hornwood v. Smith's Food King No. 1, 105 Nev. 188, 192, 772 P.2d
                   1284, 1287 (1989) (internal quotations omitted); see also Valley Elec. Ass'n
                   v. Overfield, 121 Nev. 7, 10, 106 P.3d 1198, 1200 (2005) (stating the same
                   when considering prevailing party status in the context of an award of
                   attorney fees under NRS 18.010). Here, Salvo obtained most of the
                   remedies she sought and received favorable verdicts on the causes of
                   action that were decided by the jury. Therefore, she was the prevailing
                   party.
                                  NRS 17.115(1) and NRCP 68(a) each authorize a party in
                   litigation to make an offer of judgment to its adversary. If the offeree
                   rejects the offer and does not improve upon it, the offeree may not recover
                   costs or attorney fees and may be liable for the offeror's attorney fees and
                   costs for "the period from the date of service of the offer to the date of
SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1907A    es,
                     entry of the judgment." NRS 17.115(4); see also NRCP 68(f). However, if
                     the offeree improves upon the offer of judgment, then NRS 17.115 and
                     NRCP 68 do not limit its ability to recover attorney fees or costs. See NRS
                     17.115(4)(a)-(b); see also NRCP 88(f). Neither NRS 17.115 nor NRCP 68
                     prevents a party from making a monetary offer of judgment when a party
                     is seeking both legal and equitable relief. Since Monahan made a
                     monetary offer to resolve claims seeking both legal and equitable relief, he
                     made a valid offer of judgment.
                                 Equitable relief can be both hard to appropriately appraise
                     and highly valuable. See, e.g., Domanski v. Funtime, Inc., 149 F.R.D. 556,
                     558 (N.D. Ohio 1993) (holding in a copyright infringement case that
                     "permanent injunctive relief [prohibiting the defendant's unauthorized use
                     of copyrighted material], though admittedly difficult to quantify, adds
                     considerable value to the judgment finally obtained by [the plaintiff] when
                     compared to the judgment offered" (internal quotations omitted)).
                     Therefore, it may not be readily apparent if a judgment that includes
                     equitable relief is more or less valuable than the monetary offer of
                     judgment.
                                 When a monetary offer is made in a case involving equitable
                     relief, the offeror "bears the burden of showing that [an offer of judgment]
                     was more favorable than the judgment."       Reiter v. MTA N.Y.C. Transit
                     Auth., 457 F.3d 224, 231 (2d Cir. 2006) (applying FRCP 68, a rule similar
                     to NRCP 68) 2; see also Greene v. Eighth Judicial Dist. Court, 115 Nev. 391,


                           2 Though  they are mostly similar, FRCP 68 and NRCP 68 differ in
                     one key aspect: FRCP 68 only allows an offeror to recover post-offer costs,
                     while NRCP 68 allows an offeror to recover post-offer costs and attorney
                     fees.


SUPREME COURT
        OF
     NEVADA
                                                           4
(0) 1947A    ($1p0
                393, 990 P.2d 184, 185 (1999) (holding that federal caselaw interpreting
                federal rules that are analogous to Nevada rules is persuasive authority);
                Danow v. Law Office of David E. Borack, P.A.,      367 F. App'x 22, 24 (11th
                Cir. 2010) (holding that because an offeror "failed to show how [an
                offeree's] ultimate recovery... . was not more favorable than the [o]ffer of
                bludgment," the offeree was eligible to recover attorney fees (internal
                quotations omitted)). Thus, Monahan had the burden of showing that
                Salvo did not improve upon his offer of judgment.
                            In his briefing before the district court, Monahan provided no
                analysis to demonstrate that Salvo failed to improve upon the offer of
                judgment. The district court then found that Salvo improved upon
                Monahan's offer of judgment because the actual judgment included
                significant equitable relief not included in the offer that protected Salvo
                from "recurring problems caused by [Monahan's] trees." Thus, the district
                court did not abuse its discretion by finding that Salvo improved upon the
                offer of judgment. Accordingly, the penalties for rejecting an offer of
                judgment are inapplicable.
                      NRS 116.4117 authorizes the award of attorney fees to Salvo
                            NRS 116.4117(2) authorizes an individual or entity that is
                part of a common-interest community to bring "a civil action for damages
                or other appropriate relief for a failure or refusal to comply with any
                provision of [NRS Chapter 116] or the governing documents of [the
                community]," including the community's CC&Rs, against another
                individual or entity affiliated with the community. NRS 116.4117(6)
                provides that in a CC&R-based action, "[Ole [district] court may award
                reasonable attorney's fees to the prevailing party." Since the verb "may"
                in this statute is permissive, see State of Nev. Emps. Ass'n, Inc. v. Daines,
                108 Nev. 15, 19, 824 P.2d 276, 278 (1992) (providing that the use of the
SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                        verb "may" in a statute is generally permissive), NRS 116.4117(6)
                        authorizes the district court to award attorney fees to a party who prevails
                        in a CC&R-based lawsuit.
                                    Because Salvo was the prevailing party, she could recover
                        attorney fees if her lawsuit sought "damages or other appropriate relief for
                        a failure or refusal to comply with" the common-interest community's
                        CC&Rs. NRS 116.4117(2); see also NRS 116.4117(6). In relevant part, the
                        community's CC&Rs provide that "[n]o Owner shall permit or suffer
                        anything to be done or kept in any Lot or any portion of the Common Area
                        which will obstruct or interfere with the rights of other occupants, or
                        annoy them by unreasonable noise or otherwise." Thus, Salvo's
                        allegations of nuisance and trespass constituted CC&R-based claims
                        brought pursuant to NRS 116.4117(2). Since Salvo prevailed upon these
                        claims, NRS 116.4117(6) authorized Salvo's recovery of attorney fees.
                              The district court did not abuse its discretion in awarding attorney
                              fees to Salvo for the work performed by her attorney
                                    In its order awarding attorney fees, the district court stated
                        that it "considered the record in its entirety, and [found that Salvo]
                        demonstrated that she brought an action pursuant to NRS 116.4117
                        alleging a violation of the common-interest community's 'governing
                        documents,' pursuant to which she [was] entitled to attorney's fees." The
                        district court reviewed the attorney fee factors set out in Brunzell v.
                        Golden Gate National Bank, 85 Nev. 345, 349, 455 P.2d 31, 33 (1969), and
                        stated that it considered the documentation of attorney fees that Salvo
                        submitted. It then awarded what it found to be reasonable attorney fees. 3


                              3 Monahan's   estate's challenge to the district court's use of the term
                        "entitled" in its order awarding attorney fees is without merit. The use of
                                                                              continued on next page...
SUPREME COURT
          OF
      NEVADA
                                                               6
(11)1 1947A    401pip
                Since the district court identified the legally appropriate factors that it
                considered in awarding attorney fees and relied upon the documentation
                in the record, it did not abuse its discretion and we affirm this portion of
                the district court's order.
                      The district court abused its discretion by refusing to award attorney
                      fees to Salvo for the work performed by her attorney's paralegal
                             Recoverable attorney fees can "include [ ] charges for [work
                performed by] persons such as paralegals and law clerks" so long as that
                work was "billed at a lower rate" than the rate charged for the attorney's
                work. Las Vegas Metro. Police Dep't v. Yeghiazarian, 129 Nev. ,
                312 P.3d 503, 510 (2013). This type of work may be recoverable when it
                helps reduce litigation costs by having a non-attorney perform work that
                the attorney would otherwise perform and do so at a lower cost.    Id. Thus,
                attorney fees may be awarded for a paralegal's work.
                             In its order, the district court did not analyze whether the
                work performed by Salvo's attorney's paralegal was actually unrecoverable
                work when it refused to award attorney fees for this work. Because the
                district court did not apply     Yeghiazarian when determining if the
                paralegal's work in this case was recoverable, it abused its discretion with
                regard to Salvo's motion for attorney fees related to this work. Therefore,
                we reverse the district court's denial of Salvo's motion for attorney fees
                and remand this issue for further consideration by the district court.




                ...continued
                this term does not show that the district court believed an award of
                attorney fees was mandatory. Instead, it denotes that the district court
                found that Salvo was eligible to recover attorney fees.

SUPREME COURT
        OF
     NEVADA
                                                     7
(0) 1947A
                The district court abused its discretion by awarding costs for Salvo's expert
                witness
                            Monahan's estate argues that the district court improperly
                awarded costs to Salvo because NRS 18.020 does not authorize an award
                of costs in cases involving equitable claims. Monahan's estate also
                contends that the district court's award of costs for Salvo's expert was
                excessive. It does not challenge the reasonableness of any other costs
                awarded to Salvo.
                            Though we review a district court's award of costs for an abuse
                of discretion, Village Builders .96, L.P. v. U.S. Laboratories, Inc., 121 Nev.
                261, 276, 112 P.3d 1082, 1092 (2005), we review its interpretation of a
                statute de novo.    Washoe Med. Ctr. v. Second Judicial Dist. Court, 122
                Nev. 1298, 1302, 148 P.3d 790, 792 (2006).
                      NRS 18.020 authorized the district court to award costs in this case
                            NRS 18.020(3) authorizes a district court to award costs to a
                party who prevails in a civil action "where the plaintiff seeks to recover
                more than $2,500." NRS 18.020 does not identify damages as the sole
                relief that must be sought in order for NRS 18.020(3) to apply. Nor does
                this statute preclude the award of costs when a party seeks both legal and
                equitable relief. Thus, NRS 18.020(3) authorizes the award of costs to a
                prevailing party where the plaintiff sought at least $2,500 without regard
                to whether the plaintiff also sought equitable relief.
                            Since Salvo sought over $10,000 in compensatory damages,
                NRS 18.020(3) allowed her to recover costs. Therefore, the district court
                did not err in finding that Salvo was eligible to recover costs.




SUPREME COURT
        OF
     NEVADA
                                                       8
(0) 194Th
                      The district court abused its discretion by awarding Salvo's expert's
                      costs
                            NRS 18.005(5) allows an award of costs to include
                "[r]easonable fees . . . in an amount of not more than $1,500 for each
                [expert] witness, unless the court allows a larger fee after determining
                that the circumstances surrounding the expert's testimony were of such
                necessity as to require the larger fee." Therefore, this statute authorized
                the district court to include expert witness fees in excess of $1,500 per
                expert when awarding costs. 4
                            To be recoverable, costs "must be actual and reasonable."
                Bobby Berosini, Ltd. v. People for the Ethical Treatment of Animals,      114
                Nev. 1348, 1352, 971 P.2d 383, 385 (1998). A party must provide
                documentation to demonstrate that a cost was actually incurred.          1/ill.
                Builders 96, 121 Nev. at 277-78, 112 P.3d at 1093; see also Gibellini v.
                Klindt, 110 Nev. . 1201, 1206, 885 P.2d 540, 543 (1994) (reversing part of an
                order awarding costs because the party failed to document its actual
                costs). Detailed documentation, such as itemization, may be necessary to
                demonstrate the reasonableness of costs.     See Bobby Berosini, Ltd., 114
                Nev. at 1353, 971 P.2d at 386.
                            Though the district court concluded that Salvo "ha [d]
                demonstrated [that] she reasonably and necessarily incurred expert



                      4 Monahan's argument that a district court should be required to
                preapprove expert witness fees that are in excess of $1,500 is without
                merit because it would require us to deviate from NRS 18.005's plain
                meaning by reading additional language into this statute. See Williams v.
                United Parcel Servs., 129 Nev. „ 302 P.3d 1144, 1147 (2013)
                (refusing to deviate from the plain meaning of a statute and rejecting
                arguments that would require reading additional language into a statute).


SUPREME COURT
        OF
     NEVADA
                                                     9
(0) 1947A
                witness fees in the amount of $4,875," its order did not state that it
                considered any documentation of the expert's fees. While Salvo's
                memorandum of costs presented the amount of her expert's fees and
                stated that the expert's invoices were attached to it, the invoices were not
                included in the appellate record. Nor does the appellate record
                demonstrate that the invoices were actually provided to the district court.
                             Even if the expert witness's invoices were submitted to the
                district court, neither the district court's order nor the record on appeal
                show that they contained sufficient detail to demonstrate the
                reasonableness or necessity of the expert's fees. Therefore, the district
                court abused its discretion by not demonstrating that it considered
                adequate documentation of Salvo's expert witness fees when awarding this
                cost. Thus, we reverse and remand this award of costs for further
                consideration and a determination of whether it is supported by adequate
                documentation.
                Conclusion
                             Salvo prevailed in a lawsuit based on a community
                association's CC&Rs. Monahan's estate did not demonstrate that Salvo
                failed to improve upon Monahan's offer of judgment. Therefore, Salvo was
                entitled to recover attorney fees pursuant to NRS 116.4117(6). Though
                the district court did not abuse its discretion when awarding attorney fees
                for Salvo's attorney's work, it abused its discretion by not determining if
                the attorney fees relating to the paralegal's work were recoverable before
                denying them. While NRS 18.020(3) authorized the district court to award
                costs in this case because Salvo sought more than $2,500, the district court
                abused its discretion by awarding costs for Salvo's expert since the record



SUPREME COURT
        OF
     NEVADA
                                                     10
(0) 1947A
                does not demonstrate that they were adequately documented. 5 Therefore
                we
                            ORDER the judgment of the district court AFFIRMED IN
                PART AND REVERSED IN PART AND REMAND this matter to the
                district court for consideration of Salvo's motion for attorney fees for her
                attorney's paralegal's work and a determination of whether adequate
                documentation supports an award of costs for Salvo's expert's fees.




                                                   Pickering
                                                     fTh

                                                     aAlree--cp-
                                                   Parraguirre


                                                                                ,     J.
                                                   Saitta



                cc:   Hon. Janet J. Berry, District Judge
                      David Wasick, Settlement Judge
                      Upson Smith/Reno
                      Carole Pope
                      Washoe District Court Clerk




                      5We have considered the parties' remaining arguments and conclude
                that they are without merit.


SUPREME COURT
        OF
     NEVADA
                                                     11
OD) 1947A